DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 10, 2022 has been entered.
3.	Claims 1-8 and 10-20 are currently pending.
4.	In the reply filed on June 28, 2021, applicant elected Group I, claims 1-7, Valerian walachi for species A, and guar gum and gum acacia for species B without traverse.  The election of species requirement is withdrawn and all species have been examined.
5.	Claims 8 and 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
6.	Claims 1-7 are examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a “written description” rejection, rather than an enablement rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.  Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, first paragraph, "Written Description" Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001.
	The claims are drawn to an odor masked formulation with an obnoxious or stench causing natural compound and a hydrocolloid polymer of synthetic or natural origin.  However, the specification only discloses Valeriana officinalis extracts, V. wallichii extracts, Murraya koenigii extracts, Moringa oleifera extracts, and valerenic acid as the natural compounds.  In addition, the specification only discloses guar gum, gum acacia, gum kondagogu, gum karaya, xanthum gum, carrageenan, sodium alginate, locust bean gum, gum ghati, carbopol, HPMC, tragacanth, semi synthetic celluloses, and synthetic celluloses as the hydrocolloid polymer.  In analyzing whether the written description requirement is met for genus claims, it is first determine whether a representative number of species have been sufficiently described.  In this case, only five stench causing natural compounds have been described and only 14 polymers have been described.  Applicant has only demonstrated that the combination of these ingredients is able to produce the odor masked composition.  This limited information is not deemed sufficient to reasonably convey to one skill in the art that applicant was in possession of the combination of all stench causing natural compounds and all hydrocolloid polymers at the time the application was filed.  As discussed in MPEP section 2163: 
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species… A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)…

Since there are thousands of stench causing compounds in nature, there would be considerable variation within largen genus.  The description of five species within this large genus is not considered to adequately describe the entire genus.  In addition, there are numerous distinct hydrocolloid polymers and the description of a small number within this genus is not considered to adequately describe the entire genus.  Thus, it is concluded that the written description requirement is not satisfied for the claimed combination of any stench causing natural compound with any hydrocolloid polymer.

7.	No claims are allowed.  However, the claims would be allowable if limited to Valeriana officinalis extract, V. wallichii extract, Murraya koenigii extract, Moringa oleifera extract, and valerenic acid as the natural compounds and guar gum, gum acacia, gum kondagogu, gum karaya, xanthum gum, carrageenan, sodium alginate, locust bean gum, gum ghati, carbopol, HPMC, tragacanth, semi synthetic celluloses, and synthetic celluloses as the hydrocolloid polymer.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963. The examiner can normally be reached M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655